DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply received April 13, 2022 overcomes previous objections to the instant disclosure and drawings. 
In reply to the rejections of record, applicant states that the claims have been amended to overcome all previous rejections. 
The claim amendments have been fully considered, but do not overcome the rejections of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 was filed after the mailing date of the non-final rejection on 1/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities: Instant claim 12 recites, “AMC”. Paragraph [0068] identifies this acronym as 7-amino-methylcoumarin. Acronyms must be spelled out prior to first use.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All rejections pertinent to independent claims are also applicable to dependent claims.
The method of claim 1 is drawn to identifying a pathogen (line 1). However, since the cell of claim 2, within the specimen already comprises “the pathogen” (line 3) to be identified by the method, it is unclear what the conclusion of the method claimed is intended to be. Is the instant method confirming the identity of the pathogen in line 1 that is required to be within the specimen cell lysate? This issue is also present within instant claim 8, which requires the ACE2 protease is naturally present in the lysate. A natural pathogen protease already present would be indicative of the identity of the pathogen, which is the claimed object of the instant method, i.e., identifying a pathogen.  Line 7 of claim 1 requires that a pathogen enzyme cleaves a natural pathogen protein. It is unclear what the natural pathogen protein is and it appears from the claim that the natural pathogen protease, required for cleavage, is already present and would be indicative of the identity of the pathogen. Instant claim 13 requires “the pathogen in the cell lysate”, implying identity of the pathogen is known since it is present.  The goal of the instant method is unclear.
Amended lines 4-5 of claim 1 states that an ACE2 peptide is conjugated to a first signaling moiety and identifies this conjugation as the internal control.  In lines 11-12 of claim 1, the internal control is cleaved and produces a fluorescent signal “at least partially” within the lysate.  It is indeterminable how an ACE2 peptide from a specimen is conjugated to a first signaling and produces a fluorescent signal upon being cleaved when the internal control originates in the sample specimen, as recited.  It is also unclear how or what material cleaves the “internal control” in lines 11-12.  These issues are also pertinent to instant claim 7. 
Amended lines 6-8 of claim 1 require contacting a cell lysate with a substrate.  The substrate comprises “at least part of a sequence…” and is conjugated to a second signaling moiety. The sequence portion of the substrate “may be cleaved by a pathogen enzyme”, resulting in a “first unconjugated signaling moiety” with a fluorescent signal at least partially within the cell lysate. It is not clear how the substrate is cleaved since the requisite “pathogen enzyme” is not added and may not be present in the specimen cell lysate.  
Lines 14-16 of claim 1 recites: 
reading the fluorescent signal from the first unconjugated signaling moiety and the fluorescent signal from the second unconjugated signaling moiety to identify the pathogen.

Is the first unconjugated signaling moiety referring to the fluorescent signal generated from the cleaved substrate in lines 9-10?  The second unconjugated signaling moiety appears to be generated from the internal control referring to the fluorescent signal generated from the cleaved in lines 11-12.  It is unclear which fluorescent signals identify separate phenomenon or if both fluorescent signals are required to identify the pathogen. 
Claim 7 appears to indicate that a first fluorescent signal is indicative of ACE2 peptide cleavage. Is the second fluorescent signal of claim 7 indicative of pathogen presence referred to in lines 15-16 of claim 1?  
Claim 12 requires “calibrating a fluorescence from the first unconjugated moiety. The requisite degree or mechanism for calibration is not provided and is indeterminable. 
Claim 13 requires quantifying the amount of pathogen present in the cell lysate. However, there is no structure or means for quantifying the amount recited in the instant claims.  It is unclear what components recited in the instant method determine or evaluate an amount of pathogen in the cell lysate.
Claim 17 calculates the rate of substrate cleavage to identify the pathogen with the first unconjugated fluorescent signaling moiety, but claims 1 and 7 indicate that the first fluorescent signal is indicative of ACE2 peptide cleavage. There is no structure to perform the requisite rate of substrate cleavage, as required in claim 17. 
Claim 18 requires that the substrate further comprises a ubiquitin, presumably in addition to “a sequence of a natural pathogen protein...and a signaling moiety” recited in claim 1, from which claim 18 depends.  It is unclear how these three components are configured in relation to one another.  This same issue is also present in claims 24, 25, and 27.
	In reply to the rejection of record, applicant asserts that the skilled artisan would understand that a substrate may comprise ubiquitin, among other biological components. Applicant explains that a pathogen enzyme cleaves a substrate  and argues that there is no requirement that the substrate solely comprise components exclusive to pathogens.
Applicant’s explanation and the claim amendments to instant claim 18 have been fully considered, but are found unpersuasive. Various materials making up the claimed substrate is not the issue. Instant claim 18 requires that the substrate requires ubiquitin in addition to “a sequence of a natural pathogen protein...and a signaling moiety”.  The instant specification is replete with descriptions of ISG15 and ubiquitin linkages to linker peptides and fluorescent molecules in paragraphs [0015, 0072 -0075, 0093] of the instant published disclosure, USPgPub 2022/0106622. Paragraph [0133] indicates that PLpro has ubiquitin and ISG15 cleaving properties in addition to a viral polyprotein.  However, there is no description of a substrate comprising ubiquitin (required in claim 18), a sequence of a natural pathogen protein, a signaling moiety, both materials recited as required ingredients in line 6-8 of claim 1, from which claim 18 depends. It is unclear how these three components are configured in relation to one another.     
Claim 21 states that a coronavirus is identified from the substrate cleavage. However,
since the substrate is indeterminable in claim 1, from which claim 21 depends, it cannot be
determined how an undefined substrate correlates to any coronavirus or variant thereof.
Instant claims 22 and 23 state that the signal indicates the presence of an active viral
infection and presence of an antibody, respectively. However, there is no structure recited in
claim 1, from which claims 22 and 23 depend that relate to or provide a nexus to any viral
infection or an antibody, as required. Claim interpretation is indeterminable.
Since the first unconjugated signaling moiety of claims 1 and 7 are indicative of ACE2 peptide cleavage, it is unclear how the same signal in instant claim 23 indicates the presence of an antibody. If multiple signals are used to indicate different phenomenon, it is unclear what is measured. 
Claim 28 requires that the substrate comprises a molecule derived from a mammal. It is unclear how a molecule could be identified as being derived from a mammal, or from at least two different species, as required by claim 30, to identify a pathogen in a method. The intended structure identifying the genus of molecules claimed is indeterminable.
In reply to the rejection of record for claims 28 and 30, applicant reiterates the assertions presented for claim 18, i.e., that the skilled artisan would understand that a substrate may comprise ubiquitin, among other biological components and points to instant paragraph [0056] for support. 
 Applicant’s explanation and the claim amendments to instant claims 28 and 30 have been fully considered, but are found unpersuasive. It is unclear what the scope of molecules claimed are or how a molecule is identified as being derived from a mammalian source. For example, all animals comprise molecules of water, but it would be indeterminable for the skilled artisan to identify a water molecule as having been derived from a single mammal or multiple water molecules being derived from two different species of mammals. There are no requisite structures associated with the molecules claimed to associate the materials with a mammal or at least two species, as instantly required.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The method of claim 1 is drawn to identifying a pathogen (line 1). However, since the cell of claim 2, within the specimen already comprises “the pathogen” (line 3) to be identified by the method, it is unclear what the conclusion of the method claimed is intended to be. Is the instant method confirming the identity of the pathogen in line 1 that is required to be within the specimen cell lysate? This issue is also present within instant claim 8, which requires the ACE2 protease is naturally present in the lysate. A natural pathogen protease already present would be indicative of the identity of the pathogen, which is the claimed object of the instant method, i.e., identifying a pathogen.  Line 7 of claim 1 requires that a pathogen enzyme cleaves a natural pathogen protein. It is unclear what the natural pathogen protein is and it appears from the claim that the natural pathogen protease, required for cleavage, is already present and would be indicative of the identity of the pathogen. Instant claim 13 requires “the pathogen in the cell lysate”, implying identity of the pathogen is known since it is present.  The goal of the instant method is unclear and lacks sufficient written description.
Amended lines 4-5 of claim 1 states that an ACE2 peptide is conjugated to a first signaling moiety and identifies this conjugation as the internal control.  In lines 11-12 of claim 1, the internal control is cleaved and produces a fluorescent signal “at least partially” within the lysate.  It is indeterminable how an ACE2 peptide from a specimen is conjugated to a first signaling and produces a fluorescent signal upon being cleaved when the internal control originates in the sample specimen, as recited.  It is also unclear how or what material cleaves the “internal control” in lines 11-12.  These issues are also pertinent to instant claim 7. 
Amended lines 6-8 of claim 1 require contacting a cell lysate with a substrate.  The substrate comprises “at least part of a sequence…” and is conjugated to a second signaling moiety. The sequence portion of the substrate “may be cleaved by a pathogen enzyme”, resulting in a “first unconjugated signaling moiety” with a fluorescent signal at least partially within the cell lysate. It is not clear how the substrate is cleaved since the requisite “pathogen enzyme” is not added and may not be present in the specimen cell lysate.  
Lines 14-16 of claim 1 recites: 
reading the fluorescent signal from the first unconjugated signaling moiety and the fluorescent signal from the second unconjugated signaling moiety to identify the pathogen.

Is the first unconjugated signaling moiety referring to the fluorescent signal generated from the cleaved substrate in lines 9-10?  The second unconjugated signaling moiety appears to be generated from the internal control referring to the fluorescent signal generated from the cleaved in lines 11-12.  It is unclear which fluorescent signals identify separate phenomenon or if both fluorescent signals are required to identify the pathogen and the claim lacks sufficient written description. 
Claim 7 appears to indicate that a first fluorescent signal is indicative of ACE2 peptide cleavage. Is the second fluorescent signal of claim 7 indicative of pathogen presence referred to in lines 15-16 of claim 1?  There is insufficient written description for the peptides and signals claimed.  
Claim 12 requires “calibrating a fluorescence from the first unconjugated moiety. The requisite degree or mechanism for calibration is not provided and is indeterminable and lacks sufficient written description. 
Claim 13 requires quantifying the amount of pathogen present in the cell lysate. However, there is no structure or means for quantifying the amount recited in the instant claims.  Due to an inadequate written description, it is unclear what components recited in the instant method determine or evaluate an amount of pathogen in the cell lysate.
Claim 17 calculates the rate of substrate cleavage to identify the pathogen with the first unconjugated fluorescent signaling moiety, but claims 1 and 7 indicate that the first fluorescent signal is indicative of ACE2 peptide cleavage. There is no structure to perform the requisite rate of substrate cleavage, as required in claim 17. 
Claim 18 requires that the substrate further comprises a ubiquitin, presumably in addition to “a sequence of a natural pathogen protein...and a signaling moiety” recited in claim 1, from which claim 18 depends.  It is unclear how these three components are configured in relation to one another.  This same issue is also present in claims 24, 25, and 27.
	In reply to the rejection of record, applicant asserts that the skilled artisan would understand that a substrate may comprise ubiquitin, among other biological components. Applicant explains that a pathogen enzyme cleaves a substrate  and argues that there is no requirement that the substrate solely comprise components exclusive to pathogens.
Applicant’s explanation and the claim amendments to instant claim 18 have been fully considered, but are found unpersuasive. Various materials making up the claimed substrate is not the issue. Instant claim 18 requires that the substrate requires ubiquitin in addition to “a sequence of a natural pathogen protein...and a signaling moiety”.  The instant specification is replete with descriptions of ISG15 and ubiquitin linkages to linker peptides and fluorescent molecules in paragraphs [0015, 0072 -0075, 0093] of the instant published disclosure, USPgPub 2022/0106622. Paragraph [0133] indicates that PLpro has ubiquitin and ISG15 cleaving properties in addition to a viral polyprotein.  However, there is no description of a substrate comprising ubiquitin (required in claim 18), a sequence of a natural pathogen protein, a signaling moiety, both materials recited as required ingredients in line 6-8 of claim 1, from which claim 18 depends. It is unclear how these three components are configured in relation to one another.     
Claim 21 states that a coronavirus is identified from the substrate cleavage. However,
since the substrate is indeterminable in claim 1, from which claim 21 depends, it cannot be
determined how an undefined substrate correlates to any coronavirus or variant thereof.
Instant claims 22 and 23 state that the signal indicates the presence of an active viral
infection and presence of an antibody, respectively. However, there is no structure recited in
claim 1, from which claims 22 and 23 depend that relate to or provide a nexus to any viral
infection or an antibody, as required. Claim interpretation is indeterminable.
Since the first unconjugated signaling moiety of claims 1 and 7 are indicative of ACE2 peptide cleavage, it is unclear how the same signal in instant claim 23 indicates the presence of an antibody. If multiple signals are used to indicate different phenomenon, it is unclear what is measured. 
Claim 28 requires that the substrate comprises a molecule derived from a mammal. It is unclear how a molecule could be identified as being derived from a mammal, or from at least two different species, as required by claim 30, to identify a pathogen in a method. The intended structure identifying the genus of molecules claimed is indeterminable.
In reply to the rejection of record for claims 28 and 30, applicant reiterates the assertions presented for claim 18, i.e., that the skilled artisan would understand that a substrate may comprise ubiquitin, among other biological components and points to instant paragraph [0056] for support. 
 Applicant’s explanation and the claim amendments to instant claims 28 and 30 have been fully considered, but are found unpersuasive. It is unclear what the scope of molecules claimed are or how a molecule is identified as being derived from a mammalian source. For example, all animals comprise molecules of water, but it would be indeterminable for the skilled artisan to identify a water molecule as having been derived from a single mammal or multiple water molecules being derived from two different species of mammals. There are no requisite structures associated with the molecules claimed to associate the materials with a mammal or at least two species, as instantly required.
The applicable standard for the written description requirement can be found in MPEP §
2163. To provide adequate written description and evidence of possession of a claimed genus,
the specification must provide sufficient distinguishing identifying characteristics of the genus.
The factors to be considered include disclosure of complete or partial structure, physical and/or
chemical properties, functional characteristics, structure/function correlation, methods of making
the claimed product, or any combination thereof. In this case, the specification discusses detecting SARS-CoV-2 by detecting fluorescent signals, see paragraphs [0066, 0083, and 00108-
00117] describing instant Figures 1-17. However, the instantly claimed subject matter does not
resemble these discussions and it cannot be determined what structures or steps in the claimed
method are encompassed. There is no disclosure of sufficient characteristics of the claimed
subject matter to allow persons of ordinary skill in the art to recognize that applicants were in
possession of the claimed invention.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant
must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written
description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not
clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is
claimed. Applicant is reminded that Vas-Cath makes clear that the written description provision
of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claims 1-25 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The method of claim 1 is drawn to identifying a pathogen (line 1). However, since the cell of claim 2, within the specimen already comprises “the pathogen” (line 3) to be identified by the method, it is unclear what the conclusion of the method claimed is intended to be. Is the instant method confirming the identity of the pathogen in line 1 that is required to be within the specimen cell lysate? This issue is also present within instant claim 8, which requires the ACE2 protease is naturally present in the lysate. A natural pathogen protease already present would be indicative of the identity of the pathogen, which is the claimed object of the instant method, i.e., identifying a pathogen.  Line 7 of claim 1 requires that a pathogen enzyme cleaves a natural pathogen protein. It is unclear what the natural pathogen protein is and it appears from the claim that the natural pathogen protease, required for cleavage, is already present and would be indicative of the identity of the pathogen. Instant claim 13 requires “the pathogen in the cell lysate”, implying identity of the pathogen is known since it is present.  The goal of the instant method is unclear and lacks sufficient written description.
Amended lines 4-5 of claim 1 states that an ACE2 peptide is conjugated to a first signaling moiety and identifies this conjugation as the internal control.  In lines 11-12 of claim 1, the internal control is cleaved and produces a fluorescent signal “at least partially” within the lysate.  It is indeterminable how an ACE2 peptide from a specimen is conjugated to a first signaling and produces a fluorescent signal upon being cleaved when the internal control originates in the sample specimen, as recited.  It is also unclear how or what material cleaves the “internal control” in lines 11-12.  These issues are also pertinent to instant claim 7. 
Amended lines 6-8 of claim 1 require contacting a cell lysate with a substrate.  The substrate comprises “at least part of a sequence…” and is conjugated to a second signaling moiety. The sequence portion of the substrate “may be cleaved by a pathogen enzyme”, resulting in a “first unconjugated signaling moiety” with a fluorescent signal at least partially within the cell lysate. It is not clear how the substrate is cleaved since the requisite “pathogen enzyme” is not added and may not be present in the specimen cell lysate.  
Lines 14-16 of claim 1 recites: 
reading the fluorescent signal from the first unconjugated signaling moiety and the fluorescent signal from the second unconjugated signaling moiety to identify the pathogen.

Is the first unconjugated signaling moiety referring to the fluorescent signal generated from the cleaved substrate in lines 9-10?  The second unconjugated signaling moiety appears to be generated from the internal control referring to the fluorescent signal generated from the cleaved in lines 11-12.  It is unclear which fluorescent signals identify separate phenomenon or if both fluorescent signals are required to identify the pathogen and the claim lacks sufficient written description. 
Claim 7 appears to indicate that a first fluorescent signal is indicative of ACE2 peptide cleavage. Is the second fluorescent signal of claim 7 indicative of pathogen presence referred to in lines 15-16 of claim 1?  There is insufficient written description for the peptides and signals claimed.  
Claim 12 requires “calibrating a fluorescence from the first unconjugated moiety. The requisite degree or mechanism for calibration is not provided and is indeterminable and lacks sufficient written description. 
Claim 13 requires quantifying the amount of pathogen present in the cell lysate. However, there is no structure or means for quantifying the amount recited in the instant claims.  Due to an inadequate written description, it is unclear what components recited in the instant method determine or evaluate an amount of pathogen in the cell lysate.
Claim 17 calculates the rate of substrate cleavage to identify the pathogen with the first unconjugated fluorescent signaling moiety, but claims 1 and 7 indicate that the first fluorescent signal is indicative of ACE2 peptide cleavage. There is no structure to perform the requisite rate of substrate cleavage, as required in claim 17. 
Claim 18 requires that the substrate further comprises a ubiquitin, presumably in addition to “a sequence of a natural pathogen protein...and a signaling moiety” recited in claim 1, from which claim 18 depends.  It is unclear how these three components are configured in relation to one another.  This same issue is also present in claims 24, 25, and 27.
	In reply to the rejection of record, applicant asserts that the skilled artisan would understand that a substrate may comprise ubiquitin, among other biological components. Applicant explains that a pathogen enzyme cleaves a substrate  and argues that there is no requirement that the substrate solely comprise components exclusive to pathogens.
Applicant’s explanation and the claim amendments to instant claim 18 have been fully considered, but are found unpersuasive. Various materials making up the claimed substrate is not the issue. Instant claim 18 requires that the substrate requires ubiquitin in addition to “a sequence of a natural pathogen protein...and a signaling moiety”.  The instant specification is replete with descriptions of ISG15 and ubiquitin linkages to linker peptides and fluorescent molecules in paragraphs [0015, 0072 -0075, 0093] of the instant published disclosure, USPgPub 2022/0106622. Paragraph [0133] indicates that PLpro has ubiquitin and ISG15 cleaving properties in addition to a viral polyprotein.  However, there is no description of a substrate comprising ubiquitin (required in claim 18), a sequence of a natural pathogen protein, a signaling moiety, both materials recited as required ingredients in line 6-8 of claim 1, from which claim 18 depends. It is unclear how these three components are configured in relation to one another.     
Claim 21 states that a coronavirus is identified from the substrate cleavage. However,
since the substrate is indeterminable in claim 1, from which claim 21 depends, it cannot be
determined how an undefined substrate correlates to any coronavirus or variant thereof.
Instant claims 22 and 23 state that the signal indicates the presence of an active viral
infection and presence of an antibody, respectively. However, there is no structure recited in
claim 1, from which claims 22 and 23 depend that relate to or provide a nexus to any viral
infection or an antibody, as required. Claim interpretation is indeterminable.
Since the first unconjugated signaling moiety of claims 1 and 7 are indicative of ACE2 peptide cleavage, it is unclear how the same signal in instant claim 23 indicates the presence of an antibody. If multiple signals are used to indicate different phenomenon, it is unclear what is measured. 
Claim 28 requires that the substrate comprises a molecule derived from a mammal. It is unclear how a molecule could be identified as being derived from a mammal, or from at least two different species, as required by claim 30, to identify a pathogen in a method. The intended structure identifying the genus of molecules claimed is indeterminable.
In reply to the rejection of record for claims 28 and 30, applicant reiterates the assertions presented for claim 18, i.e., that the skilled artisan would understand that a substrate may comprise ubiquitin, among other biological components and points to instant paragraph [0056] for support. 
 Applicant’s explanation and the claim amendments to instant claims 28 and 30 have been fully considered, but are found unpersuasive. It is unclear what the scope of molecules claimed are or how a molecule is identified as being derived from a mammalian source. For example, all animals comprise molecules of water, but it would be indeterminable for the skilled artisan to identify a water molecule as having been derived from a single mammal or multiple water molecules being derived from two different species of mammals. There are no requisite structures associated with the molecules claimed to associate the materials with a mammal or at least two species, as instantly required.
The instant working examples, bridging pages 35-37, describe detecting SARS using a
fluorophore-labeled protease, PLpro, applied to crude cells harvested from a subject’s tongue
(Example 1). Example 2 explains that ACE2 is an internal control in crude lysate and that a “FRET peptide substrate” indicated increased fluorescence corresponding to the number of
coronaviruses and infected cells, showing ACE2 activity is increased in cells with higher viral
load. However, it is unclear what the “FRET peptide substrate” is applied to. Example 4 states
the same finding, but it cannot be determined whether ACE2 is fluorophore-labeled or not.
Example 5 describes crude lysate combined with unconjugated fluorophore and tested for PLpro
activity using a serial dilution of PLpro. However, it is unclear whether this PLpro is a
fluorophore-labeled protease described in Figure 1. Data depicted in the Figures appear
encouraging, but the reagents and method steps described in the instant working examples and
the discussions in the instant speciation are not clear and do not resemble the instant method
claimed. The skilled artisan would not predict how to identify any pathogen from the method
claimed. For these reasons, it is determined that an undue quantity of experimentation would be
required of the skilled artisan to make and/or use the invention claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648